 In the Matter of BASIC MAGNESIUM, INC.andINTERNATIONAL UNION OFMINE, MILL AND SMEIJFER WORKERS, LOCAL 629, C. I. O.Case No. R-4973SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 15, 1943On April 16, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election, an election by secret ballot wasconducted on May 7, 1943, under the direction and supervision ofthe Regional Director for the Twentieth Region (San Francisco, Cali-fornia).On May 12, 1943, the Regional Director, acting pursuantto Article III, Section 10, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties a Report on Ordered Election.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list___________________________________ 3, 149Total ballots cast_________________________________________2,226Total ballots challenged___________________________________85Total void ballots_________________________________________10Total valid votes counted_________________________________2,131Votes cast for C. I. 0, International Union of Mine, Mill &SmelterWorkers ---------------------------------------1,122Votes cast for A. F. of L___________________________________985Votes cast for neither_____________________________________24On May 14, 1943, the American Federation of Labor, herein calledthe A. F. of L., filed Objections to the Conduct of the Ballot and Elec-tion Report, alleging substantially as follows :- -1.The A. F. of L. never had access to a proper eligibility list;the list was changed at the time of the election without the knowl-edge of the A. F. of L.; and the list was inaccurate in that it1 48 N. L.R. B. 1310.51 N. L. R. B., No. 74.354C. BASIC MAGNESIUM, INC.355contained the names of persons ineligible to vote and omitted thenames of persons eligible to vote.2.The Board's agents denied eligible employees the right tovote.3.The Board's agents refused to designate observers for theA. F. of L., as required by law, and improperly rejected threeA. F. of L. observers on the eve of the election with the resultthat the substituted observers had no opportunity to becomeacquaintedwith the eligibility list or with their duties asobservers.4.The election was in part conducted in and during the ab-sence of the Board's agents.5.Insufficient election notices were posted, and the Interna-tional Union of Mine, Mill & Smelter Workers, Local 629, affili-ated with the Congress of Industrial Organizations, herein calledthe C. I. 0., was improperly designated on the ballot to the dis-advantage of the A. F. of L.6.A contract between Basic Magnesium, Inc., herein called theCompany, and the A. F. of L. is a bar to the conduct of theelection.After a full and exhaustive investigation of each of the allega-tions appearing in -the Objections, the Regional Director, on June25, 1943, issued and duly served on the parties his Report on Ob-jections to Conduct of the Ballot and Election Report, in which herecommended that the Board find that the objections raise no mate-rial or substantial issues.On July 1, 1943, the A. F. of L. filed aformal protest to the Report on Objections.The Board has care-fully considered the Objections and the Regional Director's reportthereon.For the reasons discussed below, we find no merit in theobjections.1.ALLEGED IRREGULARITIES IN ELIGIBILITY LISTThe most serious of the objections concerns the alleged improperomissions of eligible employees from the eligibility list used at theelection.The Company maintains 4 pay rolls.Pay rolls Nos. 1 and 2 con-tain the names of management, administrative, technical, and super-visory employees.Pay roll No. 3 includes, for the most part, clericaland office employees, as well as a small group, considered herein-after, carried on pay roll No. 3 as a matter of convenience.TheNo. 4 pay roll contains all employees engaged in operations andmaintenance. , Following the issuance of the Decision and Directionof Election, the Company,' at the request of the board's agent, pre-540612-44-vol. 51-24 356DECISIONSOF NATIONALLABOR RELACLIONS BOARDpared a list of employees, according to job classifications, for theweek ending April 11, 1943, the date as of which eligibility was to bedetermined in accord with the Board's Direction.This pay roll,hereinafter called pay roll A, contained the names of all persons onpay roll No. 4, excluding persons not on that pay roll because theywere ill, on leave, or on vacation.We particularly note these exclu-sions for further mention.The Company added to pay roll A, 3typewriter maintenance employees and 10 water treatment and sew-age disposal plant employees who were carried on pay roll No. 3for administrative convenience.Copies of pay roll A were furnishedto both unions and remained in their possession for a week in advanceof the election.Each union was requested to check the list foromissions or erroneous inclusions.Certain omissions were called tothe attention of the Board agent in charge of the election by theA. F. of L. representatives.The Company advised the agent thatit considered these omitted employees as "technicians" within theexclusions of the unit.The agent then informed the A. F. of L. ofthe Company's position and stated that these employees could votechallenged ballots.Because pay roll A was not in a form suitable for use at the polls,the Board's agent in charge requested the Company to prepareanother list in badge number order. Such a list was prepared andsubmitted 2 days before the election.The new list, hereinaftercalled pay roll B, was a run of pay roll No. 4 for May 3, 1943. TheCompany stated that it included the names of persons on leave, sickor on vacation, who were improperly omitted from pay roll A, andthat it omitted the names of persons who had quit or been dischargedsubsequent to April 11, 1943, the eligibility date.2The Board's agent,prior to the election, made a spot check of pay roll B and found thatitwas apparently compiled as the Company represented.Copieswere submitted to both unions for an opportunity to check.Neitherunion alleged that it requested an opportunity for a further check,or that such a check was denied.-In the Regional Director's investigation with respect` to the A. F.of L.'s objections, it developed that (a) 210 names on pay roll Awere not on pay roll B; "(b) 461 names appeared on pay roll B whichwere not on pay roll A; and (c) the names of other employees,alleged as eligible by the A. F. of L., appeared on neither pay roll.A comparison and analysis of the 2 pay rolls was made in orderto determine if the discrepancies between them contributed materiallyto the failure of eligible employees to vote, or the voting of ineligibleemployees, as the A. F. of L. has alleged.It also omitted personshired after April 1; 1943,the eligibility date. BASIC MAGNESIUM, INC.357a.Omissions from pay roll BOf the 210 names appearing on pay roll A. and not on pay roll B,174 were the names of persons who had quit, been discharged forcause,or been terminated and rehired between April 11 and May 3,1943.Two were the names of employees transferred after April 11from eligible into ineligible classifications.Thus the omission ofthese 176 names from pay roll B was proper.Nineteen names wereleft off pay roll B through error.Of these 19, 3 were the type-writer maintenance men and 10 the water plant and sewage plant dis-posal employees, whose names were on pay roll No. 3 and includedon pay roll A; all 3 typewriter maintenance men and 8 of the 10water plant and sewage plant disposal employees voted challengedballots.Two made no attempt to vote. Since the omission of theirnames was not noted prior to the election and since all the othersin this group voted, it cannot be presumed that these 2 failed toappear at the polls by reason of the omission of their names .3Ofthe other 6 of the 19 whosenameswere inadvertently omitted, 2 votedchallenged ballots, and 4 did not vote .4One, Nilan, appeared at thepolls but declined to cast a challenged ballot.Since he, was advisedthat he could cast a challenged ballot, we find that he was not deniedthe right to vote.Of the remaining 15 names omitted from pay roll A, 14 were thenames of persons who had been terminated subsequent to the eligi-bility date, but whose terminations had been rescinded, and 1 wasthe name of an employee on leave of absence.As all these employeeswere eligible to vote, the omission of their names was in error.How-ever, as their omission was not detected prior to the election, it isunreasonable to conclude that the omission of their names was inany way responsible for their failure to appear at the polls.This isparticularly true in view of the fact that 5 of the 14 appeared at thepolls and cast challenged ballots. , In summary, we do not find thata single eligible employee, whose name was among the 210 omittedfrom pay roll B, was denied the opportunity to cast at least a chal-lenged ballot.b.Additions to pay roll BWith respect to the 461 names on pay roll B which did not appearon pay roll A, 195 were those of plant-protection employees specifi-cally excluded from the unit.All the parties knew that these em-aSzemere knew that be could vote because he admitted that fellow employees told himthat their votes were being challenged.There is no evidence that either he or Rossappeared at the polls or were denied the right of casting at least a challenged ballot.*Other than Nilan,there is no evidence that the three who did not vote appeared at thepolls,were denied the right to vote, or knew that their names had been omitted. 358DECISIONS OF NATIONAL LABOR R'ELAfr'ION5 BOARDployees were ineligible to vote, and none voted.Hence, it is impossibleto attach any significance to their inclusion on pay roll B.Of the re-mainder, 194 were the names of persons who did not vote, and 72were of employees who did vote.No explanation was given by theCompany as to why the names of 194 employees were omitted frompay roll A, and, since such employees did not vote, no analysis wasmade of their eligibility.If any were ineligible, their inclusion onpay roll B did not affect the conduct of the election inasmuch as,they did not attempt to vote.Of any who were eligible, it is alogical and reasonable assumption that a fairly large number con-sisted of those employees on leave, sick, or on vacation who had beenomitted from pay roll A. Such employees, according to the specificlanguage of the Direction of Election, were eligible to vote whetheror not their names appeared on either pay roll.Without furtherspeculation as to why the 194 employees did not vote, the importantconsideration is whether or not it can reasonably be assumed thatthe omission of their names from pay roll A influenced the failureto vote of those who were eligible.We find that such an assumptionis unwarranted.All parties had full access to pay roll A, and noneraised any question 'regarding the omission of the 194 names.Eitherthe parties did not detect the omissions, and hence the 194 persons had_no knowledge that they were omitted, or else the parties approvedthe omissions.In the latter event the employees themselves indicatedtheir interest by not appearing at the polls.Our conclusions aresupported by the actions of the 72 who did cast ballots, althoughtheir names were omitted from pay roll A.With respect to these,.69 were clearly eligible.The remaining 3, who were not eligibleand whose eligibility was not contested at the polls, cast unchallengedballots.They were ineligible by reason of termination prior to theelection.Although these 3 were improperly allowed to vote, theomission of their names on pay roll A obviously had nothing to do,with the fact that they voted, nor do their votes materially affect the-result of the election.In summary, we find that none of the eligibleemployees whose names did not appear on pay roll A were, by that.fact, prevented from exercising the right to vote.Immediately prior to the election, pay roll B was brought up to.date by striking therefrom the names of persons who had been termi-nated since the preparation of said pay roll.During the course ofthe investigation it was found that all but 18 of these employees hadeither quit or been discharged.As their status at the time of the-electionwas in doubt, the 18 would have had to vote challengedballots.Five did.One, Judy, claims she was denied the right to,cast a challenged ballot.There is no evidence that the others ap-peared at the polls or expressed any desire to vote.` BASIC MAGNESIUM, INC.359c.Omissions from both pay roll A and pay roll BThe A. F. of L. alleges that it was prejudiced in that numerousgroups of eligible employees were erroneously omitted from both payrolls and, by reason of their omission, were in effect denied the rightto vote.The following table shows the group and the status oftheir ballots :ClassificationNumber inNumbergroupVoted un-challengedVoted chal-lengedDid notvoteElectrical operators____________________________________7151Maintenance men or pump operators___________________3030Load dispatchers --------------------------------------11074Inspectors ----------------------------------------------6033Hospitalengineers -------------------------------------3102Instrument shop employees----------------------------------------------------------------5Samplers ----------- -----------------------------------8008Sample preparation employees_________________________7016Stores department:Warehousemen-------------------------------------11506_________________________________Material checkers----------------------------------Messengers ---------------------------------------------Messengers---------------------------------------------1340000134Sevenelectrical operators,employed some 12 miles from the plant,were, with one exception, carried on the No. 3 pay roll.They wereintentionally omitted from pay roll B by the Company on the groundthat they are technicians within the exclusions of the unit.The oneexception, was carried on pay roll No. 4; he voted an unchallengedballot.The omission of the othersix wasnoted by the A. F. of L.prior to the election, and the Board agent notified the A. F. of L. ofthe Company's contention.During the Regional Director's investi-gation, the Company admitted that these employees should have beeneligible to vote.Despite this admission their eligibility at the timeof the election was in doubt due to the Company's position.Of thesix, five properly voted challenged ballots.As there is no evidencethat the remaining one appeared at the polls or expressed a desireto vote, we find that no harm was committed in the omission of theseemployees'namesfrom the eligibility list.The names of threemaintenance menorpump operatorswereomitted through oversight occasioned by the fact they were carriedon the No. 3 pay roll. The erroneous omission of their names, how-,ever, was cured in that all three appeared at the polls and voted.The Company purposely omitted the names of 11 employees,classi-fied asload dispatchers,on the ground that they fell within the ex-clusionsof the unit.Thesemen arehighly skilled electrical tech-nicians and, as such, were carried on pay roll No. 2.Since the electionthey have been reclassified as "Operating Foremen" and "AssistantOperating Foremen."We find that these employees were properlyomitted from the pay roll.Of the 11, 7 voted challenged ballots andnonevoted unchallenged;the remaining4 did not appear at the polls. 360DECISIONS OF, NATIONAL LABOR. RELATION BOARDSix employees, classified asengineering inspectors,were also carriedon the No. 2 pay roll, and were purposely omitted from the eligibilitylist for the same reason as were the load dispatchers.Three of thesix voted challenged ballots, and none voted unchallenged:The re-maining three did not appear at the polls. Inasmuch as their dutiesindicate that they are technical employees, we find that the engineer-ing inspectors were properly omitted from pay roll B.Threeboiler-room engineers,who work outside the plant at theCompany's hospital, were also omitted from pay roll B.Althoughhospital employees were excluded from the unit, these employees per-form work similar to that of the boiler-room engineers inside theplant who were eligible to vote.All three appeared at the polls; butdid not vote.Brewer 5 and Kerley, who were told they were not onthe eligibility list, do not claim they were denied the right to vote achallenged ballot.Peterson claims he was denied the right to votea challenged ballot.As all three employees appeared at the polls,we find that, with the possible exception of Peterson," no prejudicialerror was committed by the omission of these three names.With a few exceptions, allinstrument shop employeesappeared onthe eligibility list.The A. F. of L. claims that five, Ball, Biddy, Brad=shaw, Greathouse, and Windell were erroneously omitted.Windellis clearly a foreman, and his name should have been omitted.Ap-parently the names of the other four were omitted because they werecarried on the No. 3 pay roll.Although these four did not appearat the polls, it is unreasonable to assume that the omission of theirnames had any effect upon their failure to vote, since their omissionwas not noted prior to the election, and since others in their groupappeared rand voted.Eightsamplersand sevensample preparation employeeswere omit-ted.Their omission was not detected prior to or during the election.These employees are engaged in gathering and preparing metals, drymixes, and solutions for laboratory analysis.Apparently they per-form duties which bring them within the classification of laboratoryemployees or chemical assistants, excluded from the unit.There isno evidence that any, save one who voted a challenged ballot, ap-peared at the polls or desired to vote.Under these circumstances wefind that the omission of their names was not prejudicial to the in-terests of the parties.Among itsstores department employees,the Company employs per-sons classified as warehousemen, material checkers, and clerks.The5 Brewer's name appeared on pay rollA butnot on pay roll Bdue to thefact that he wastransferred shortly before the election from a Job inside the plant to the hospital.Peterson's statement alleges that the Board's agents prevented his casting a challengedballot.The Board's agents do not remember Peterson,but all state that the agreed-uponelection procedure, discussed hereinafter,was strictly adhered to,and that no employee wasdenied the right to cast a challenged ballot. BASIC MAGNESIUM, INC.361latter two groups were specifically excluded from, the unit, and nonevoted.The A. F. of *L. contends that some of the material checkersare erroneously classified, and that, in all, 24 persons in the depart-ment should have been eligible.The Regional Director's investiga-tion revealed that, of the 24,10 classified as warehousemen were on payroll B and 5 voted.One was omitted by mistake.The status of theremaining 13, classified as material checkers, was certainly in doubt asemployees in their classification were specifically excluded.Inasmuchas none of the 13 appeared, at the pollsor attempted to vote, althoughthey could have cast a challenged ballot, we find. it unreasonable toassume that the omission of their names had any effect on their failureto vote.Messengerswere specifically excluded from the unit.However,the A. F. of L. contends that one group of four messengers should havebeen eligible to vote.These employees apparently comprise a fringegroup, the proper inclusion or exclusion of which would necessarilyhave depended on circumstances which were not revealed in the record.Their omission was not noted prior to the election. Inasmuch as theireligibility was at best doubtful, their ballots, had any been cast, werecertainly' subject to challenge and should have been challenged.Forthese reasons, we find that no harmful error was committed by theiromission.The Board's Direction of Election excluded foremen and higherranking supervisors.The A. F. of L. contends that, among others,Hess,Marsh, Glazer,andBenedict,carried on the No. 2 pay roll,should have been eligible to vote.The investigation revealed thateach of these men was a general foreman with exclusive supervisoryauthority at the time of the election.As such, their names wereproperly omitted from the eligibility list.No other foremen insimilar supervisory positions voted. 7-No evidence was offered that the Company was guilty of bad faithor deliberate wrongdoing in connection with the discrepancies thatoccurred in the two.pay rolls or in the-alleged improper omissions inthe eligibility list used.As already stated, both unions had an op-portunity to check the pay rolls. In every instance where the twopay rolls varied, the Regional Director's investigation has discloseda reasonable explanation.With respect to the alleged improper omis-sions from both pay rolls, we have found that the majority of the omis-sions were either proper or occurred among fringe groups whose eligi-bility status was in doubt.In any event, none of the employees whosenames were omitted, with the possible exceptions of Jody and Peter-son, were denied the opportunity of casting a challenged ballot. In*GoodrichandMoMonigat,subforemen,were listed on pay roll B,but claim they weredenied the right to vote.Other subforemen in similar classifications voted unchallenged. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDlarge elections, and particularly where the rate of labor turnover ishigh, as is true in this case, inaccuracies in the eligibility list and doubtas to the eligibility status of employees in fringe groups are bound tooccur.The procedure whereby employees may cast a challenged bal-lot was devised for just such situations in order to protect the interestsof the parties and the Board, and at the same time insttre to em-ployees the opportunity to vote if they, so desire.II.ALLEGED MISCONDUCT OF BOARD AGENTSThe five agents of the Board agreed in advance of the election toestablish three voting tables for the purpose of checking voters, andone challenge table.An agent and observers for each party were tobe stationed at each table.As an employee presented himself, if noquestion arose as to his eligibility, he was to be given a ballot. If hiseligibility was not clear, a Board agent was to inquire the date hebegan to work, his job classification, and, if his name did not appearon the pay roll, any possible reasons for its omission. If from hisstatements,it appeared -that-the.employee -began, work` after the eligi-bility date, or was clearly in an ineligible classification, he was to beadvised of the provisions of the Board's Direction of Election as toeligibility.If there appeared to be any further question as to hisstatus, he was to be referred to the challenge table.The Board agentsagreed that everyone who requested it was to be given the opportunityto cast a challenged ballot.Such procedure is in accord with thatgenerally used in Board elections and Board agents are strictly en-joined not to refuse employees whose eligibility is questioned theright to cast a challenged ballot.No specific claim is made that any employees, other than Judy, Peter-son, Goodrich, and McMonigal, heretofore mentioned, were refusedthe right to cast a challenged ballot.The votes of these four employ-ees, whose statements are- either specifically contradicted by those ofthe Board agents or conflict with the Regional Director's finding thatthe agents did not refuse any employee the privilege of voting underchallenge, could not affect the results of the election.Affidavits ofC. I. 0. and company observers support the statements of the- Boardagents and finding of the Regional Director.We find that theBoard agents did not refuse to allow employees to vote a challengedballot, and that the A. F. of L. objection in this respect is withoutmerit.The A. F. of L. also claims that the Board agents improperly dis-,qualified A. F. of L. observers.There is no requirement either in theNational Labor Relations Act or in the Rules and Regulations that,the Board designate observers in an election. In the present case ,theBoard's, agents followed the customary procedure in requesting- the BASIC MAGNESIUM, INC.363parties to submit a list of proposed observers. In the interests ofconducting the election in as fair a manner as possible, the Board, asa matter of practice, prefers that the observers be non-supervisoryemployees.Three employees on the list of observers submitted bythe Company held supervisory positions.The Board's agent, there-fore, properly suggested their removal, which the Company did bysubstituting non-supervisory employees in their place.One personon the C. I. O. list was not in the Company's employ.Upon the Com-pany's objection to his serving as,an observer and at the agent's sug-gestion, the C. I. O. withdrew this observer but in turn questioned theemployee status of three of the A. F. of L. observers.These three,Turner, Smith, and Bennett, had been regular employees of the Com-pany.However, several months prior to the election they were grantedleaves of absence by the Company and were employed and com-pensated by the A. F. of L. on a full-time basis.They actively par-ticipated in the A. F. of L.'s pre-election organizational campaign.Although the discussion with respect to this situation did not occuruntil the day before the election, the A. F. of L. was not unaware ofthe doubt as to the- status of these employees since the question as totheir eligibility -as, voters s had: been, discussed previously.At thattime the Board's agent advised the A. F. of L. that they would be per-mitted to vote cehallenged ballots.The A. F. of L. complains that,because it was "forced" to substitute observes who were not familiarwith the pay rolls, ineligible employees were allowed to vote withoutchallenge, and eligible employees were denied the right to vote.Withthe exception of the three ineligible employes prviously mentionedwho voted unchallenged and whose votes could not affect the resultsof the election, the A. F. of L. has not produced, nor did the investiga-tion disclose, any ineligible employee who voted without challenge.Nor is there any evidence to show that the disqualified observers hadany special knowledge of the ineligible status of any employees, andwould therefore have challenged voters who in fact- were allowed tovote unchallenged.We. have. already-discussed-the circumstances ofthe omission of allegedly eligible voters.With respect to the substi-tuted observers, it is difficult to see how the A. F. of L. was prejudiced.Each prospective voter was identified by name and badge numberrather than by personal acquaintance, and all observers had theopportunity to have at the voting tables a list of persons to be chal-lenged.The A. F. of L. observers could not have prevented chal-lenges of the voters who were cheallenged by other parties or the Board,nor could they have encouraged employees who did not appear at thepolls to vote any more than the original observers could, had theyserved.Moreover, three A. F. of L. observers of those originallyselected, including the chief observer, served at the election.As the 364DECISIONS OF,NATIONAL LABOR RELATIONS BOARDRegional Director points out, presumably. they had qualificationsequal to those of the withdrawn observers which would have enabledthem to protect the A. F. of L. interests in all respects.III.REMAINING OBJECTIONSIn connection with objection number 4, there is no evidence what-ever that the election or any part of it was conducted in the absenceof one or more Board agents. The signed statements of the A. F. ofL. observers, as well as those of the other parties, refute this allegation.The allegation that there was a failure to post sufficient and adequatenotices of the election is patently frivolous and without merit.Notonly has no evidence been submitted in support of it, but the fact isthat numerous notices were posted in the plant and distributed to'bothorganizations many days in advance of the election, both unions cam-paigned vigorously by handbills, paid advertisements, and radio, andthe night before the election the A. F. of L. staged an election parade.In these circumstances, it is doubtful that any employee was unaware'that an election was to.be held.With respect to the objection that the C. 1. 0. appeared on the ballotto the disadvantage of the A. F. of L., we note that the same typeprint was used in the printing of both names, and both unions were,designated on the ballot in the exact manner which the Board hadordered in its Direction of Election in accordance with their respec-tive requests.We find no merit in the last objection that the A. F. of L. contractwas a bar to the conduct, of the election, inasmuch as we found thatthe contract was no bar to the election in our original Decision, andDirection of Election."_We have considered each of the objections of the A. F.'of L. and findthat none of them raises any material 'or_ substantial issues.Theyare, accordingly overruled.Since the challenged ballots could, notaffect the results of the election, it is unnecessary to pass on those notdiscussed above or to direct that any of them be opened.CERTIFICATION 'OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National -Labor-Relations Board Rules and Regulations=Series 2, as amended,,IT IS -HEREBY CERTIFIED that International Union of Mine, Mill andSmelter Workers, Local, 629, affiliated with the Congress of Industrial.'8 ParaffneCompanies, Inc.,28 N. L. R. B: 973.. BASIC MAGNESIUM, INC.365Organizations, has been designated and selected by a majority of theproduction and maintenance employees of Basic Magnesium, Inc.,Las Vegas, Nevada, excluding foremen and higher ranking super--visors; laboratory, technical, and hospital employees; members of theplant-protection division, including fire fighters, watchmen, andguards; office employees; chemical, metallurgical, engineering, andother professional employees and assistants; timekeepers; time-checkers; material checkers; and clerks, messengers, and confidentialemployees, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, International Union of Mine, Mill and Smelter Work-ers, Local 629, affiliated with the Congress of Industrial Organizations,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.